Citation Nr: 1719767	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-11 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), mood disorder, depression, and anxiety disorder


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to September 1976.  

This appeal comes to the Board of Veterans' Appeal (Board) from the October 2009 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois and in St. Louis, Missouri.  Jurisdiction is now with the RO in Chicago, Illinois.

Although the Veteran's claim was characterized as entitlement to service-connection for PTSD, there are also diagnoses or noted symptoms of depression, anxiety disorder, and mood disorder.  To adequately reflect the current claim, the issue has been recharacterized as stated in the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In substantive appeals received in May 2012 and May 2015, the Veteran requested a hearing before a Veterans Law Judge.  After a hearing was scheduled, the Veteran, through his attorney, requested that the hearing be withdrawn in August 2015.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2016).  

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hepatitis C is not attributable to his period of active service. 



CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  Standard July 2013 and August 2013 letters satisfied the duty to notify provisions regarding the claim for hepatitis C.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records were obtained.  Post-service VA and private treatment records were also obtained.

The Veteran was scheduled for a VA examination in August 2013, but failed to report.  In December 2013, the Veteran reported that he was unable to attend that examination because of his handicap and need for assistance with transportation.  He requested that the examination be rescheduled.  A new examination was scheduled in January 2014, but the Veteran again failed to report.  Neither the Veteran nor his attorney have provided good cause for failing to report, and they have not asserted that notice was not received.  When a Veteran, without good cause, fails to report for a scheduled examination in an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (b),(c) (2016).  The duties to notify and assist have been satisfied.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In May 2012 correspondence, the Veteran contended that he has hepatitis C as a result of oral surgery that he had in service.  VA recognizes certain high risk factors for contracting hepatitis C that should be considered when developing and adjudicating a claim of service connection for hepatitis C.  According to a VA issued training letter dated April 17, 2001, the medically recognized risk factors include: transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

VA treatment records dated between 2002 and 2015 reflect that an initial diagnosis of hepatitis C was made in October 2001; findings of hepatitis since the claim was filed are also noted.  The current disability element of the claim is met.  

However, the service treatment records are unremarkable for any symptoms, complaints, treatment or diagnosis of hepatitis C.  Further, the Veteran's service records provide no military occupational specialty that was at risk for exposure to blood or hepatitis C.  The Veteran's DD Form 214 shows an military occupational specialty of seaman recruit.  

Absent sterilization issues with acupuncture needles, VA does not recognize oral surgery as being a high-risk factor for hepatitis C and the Veteran has not reported any sterilization issues with the oral surgery performed in service.

Post-service VA treatment records reveal that the Veteran had numerous risk factors for hepatitis C outside of service.  A private treatment record of a psycholgogical evaluation in July 1993 shows the Veteran's report of using LSD many times during his teenage years.  VA treatment records from October 2002 show the Veteran reported that he a blood transfusion in 1978, two years after service.  Additionally, VA records from October 2002 indicate that Veteran has had at least one episode of intravenous drug use.  In earlier treatment records dated from July 1996, the Veteran admitted having used intravenous drugs for over 20 years.  

There is no evidence of record showing that a medical professional has attributed the Veteran's hepatitis C to service.  VA treatment records do not contain etiological opinions regarding the origin of his hepatitis C and the Veteran has not otherwise submitted any private medical evidence linking his hepatitis C to active service.  As noted, the Veteran failed to report for VA medical examinations in August 2013 and in January 2014.  The duty to assist is not a one-way street and the Veteran has an obligation to assist in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190 (1993).  The Veteran's failure to cooperate with VA made it impossible to obtain the evidence that was the aim of the planned examination and his claim must be rated on the evidence of record.  Accordingly, the Board must decide the claim based on the evidence of record.  38 C.F.R. § 3.655 (b),(c) (2016).  

The Board is unable to attribute the post-service diagnosis of the Veteran's hepatitis C to his active service.  While the Veteran asserts that his current disability is related to service, his statements are not competent testimony on regarding the etiology of his hepatitis C.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Although the Board recognizes the sincerity of the argument advanced by the Veteran, his contentions regarding the etiology of hepatitis C are not statements merely about readily observable symptomatology or a contemporaneous medical diagnosis.  Rather, his statements relating his disability to service clearly fall within the realm requiring medical expertise.  An opinion regarding the etiology of hepatitis C is a complex medical question for which lay testimony is not competent evidence, particularly where there is also a post-service history of known risk factors for the development of hepatitis C including intravenous drug use and a blood transfusion prior to 1992.  The Veteran is not a medical professional and has not demonstrated that he has any specialized medical training which would render him competent to opine on the matter of causal nexus in this particular matter.

As there is no competent or credible evidence to show that the Veteran's hepatitis C is related to his period of service, the preponderance of the evidence weighs against the claim.  As such, the benefit of the doubt doctrine does not apply, and service connection is not warranted.  See 38 U.S.C.A. §5107 (West 2015); 38 C.F.R. §3.102 (2016); Gilbert v. Derwinski, 1 Vet. App.49, 55 (1990).  


ORDER

Service connection for hepatitis C is denied. 


REMAND

The Veteran seeks service connection for a psychiatric disorder.  In an October 2008 statement, he asserted that during service he discovered the body of a fellow trainee who had committed suicide.  

As detailed in a February 2009 memorandum, the RO attempted to verify the in-service stressor through the Joint Service Records Research Center (JSRRC).  JSRRC indicated that they were unable to locate records of a suicide occurring at the San Diego Naval Training Center in March 1976; however, it was noted that a full name of the deceased service member was required.  On remand, the Veteran should be asked to provide the full name of his friend that reportedly hung himself in boot camp.  Thereafter, the RO should take appropriate steps to attempt verification of that trainee's death at the San Diego Naval Training Center in March 1976.

The Veteran has not been afforded a VA examination for his psychiatric disorder.  VA medical records reflect diagnoses of PTSD, depression, mood disorder, and anxiety disorder.  The Veteran believes these disorders are related to his military service, and specifically seeing his friend die.  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required where there is evidence of a current disability; evidence establishing an in-service event; an indication that the current disability may be related to the in-service event; and insufficient evidence to decide the case.  Thus, a VA examination is needed. 

Finally, VA treatment records reflect that the Veteran receives disability benefits from the Social Security Administration (SSA) for mood disorders.  An October 2009 letter from SSA to the Veteran shows that he began receiving SSA disability payments in January 2009 for an affective disorder.  To date, only the Veteran's SSA records from 1991-1992 have been obtained.  Notably, those SSA records only concern a claim for an ankle disability.  SSA records related to the 2009 award of benefits for affective disorders have not been obtained by VA.  These records are likely relevant to the appeal.  The duty to assist requires VA to obtain potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the full name of the service member who reportedly committed suicide during boot camp.  Take appropriate action to attempt to verify the Veteran's reported stressor including contacting JSRRC to conduct another search for any trainee death occurring between March 1976 and May 1976 at the San Diego Naval Training Center.  If the records sought are not available, the claims file should be annotated to reflect that.

2.  Contact the Veteran and request that he identify and give necessary authorization for any private doctor who has treated him for a psychiatric disorder, to include PTSD, mood disorder, depression, and anxiety disorder.  Upon receipt of any necessary authorization, take appropriate action to contact the identified providers and request any outstanding, non duplicative records.  

Obtain complete VA treatment records since April 2015.

If either the VA or private records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e) (2016). 

3.  Request SSA records in connection with the Veteran's disability benefits that were awarded effective January 2009, to include any medical records upon which any SSA decisions were based.  (Notably, the SSA records on file are listed under a different name with the same social security and account number.  If necessary, the VA should expand their search to include the alias).  If the records sought are not available, the claims file should be annotated to reflect such and the Veteran should be notified.

4.  Schedule the Veteran for a VA examination to determine whether he has PTSD due to any claimed service-related stressor; and to determine the nature and etiology of any other psychiatric disorders that have been present during the pendency of this claim to include depression, mood disorder, and anxiety disorder.  The entire claims file must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted. 

a) The examiner is to identify all current psychiatric disorders found present on examination.  For any disorder that is noted in the treatment records since 2008, but not found on current examination, the examiner should such attempt to reconcile these findings.

b) If the examiner determines that PTSD is present, then the examiner must specify the stressor supporting the diagnosis.

c) With respect to each additional psychiatric disorder present during the period of this claim (i.e., depression, mood disorder, and anxiety disorder) the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated during service or is otherwise etiologically related to service?  

A complete rationale for the requested opinions should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

5.  Thereafter, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


